DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Cited references do not teach the allowable subject matter or the claimed limitations, such as, obtaining a raw image used for model training; performing a full-image classification annotation on the raw image at different dilation magnifications by: applying a multi-magnification dilated convolutional neural network model to the raw image, and obtaining global object location maps in the raw image at different degrees of dispersion corresponding to the different dilation magnifications, wherein a degree of dispersion is used for indicating a distribution of a target object on an object region positioned by the multi-magnification dilated convolutional neural network model at a dilation magnification corresponding to the degree of dispersion; and training an image semantic segmentation network model using the global object location maps as supervision information, further including: inputting the raw image into the image semantic segmentation network model, to obtain an image classification result by using the image semantic segmentation network model; calculating a cross entropy loss function according to the image classification result and the global object location maps, to obtain a loss result; and back-propagating the loss result to all layers of the image semantic segmentation network model, to update the image semantic segmentation network model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664